SUMMARY ORDER
Defendant Ebrahim Abdi appeals from a judgment convicting him, following his plea of guilty, of importation of 2,962 grams of opium, in violation of 21 U.S.C. § 952. Abdi contends that the district court abused its discretion in denying his motion, made just prior to sentencing, to withdraw his guilty plea. For several reasons, we find the district court was well within its discretion in denying the motion: (i) the defendant did not plead guilty until he learned that two lay witnesses were present for trial who would effectively rebut the defendant’s claim of ignorance of the drugs; (ii) the defendant waited six months until the moment of sentence to seek to withdraw his plea; (iii) defendant had acknowledged at his plea allocution that his plea was voluntary; (iv) defendant’s claim that he pled only because his counsel falsely informed him he would not be deported is contradicted by the allocution in which the court advised the defendant, and he acknowledged, the “good possibility” that he would be deported; (v) his allocution included a full admission of the facts establishing his guilt; and (vi) finally, the government would be significantly prejudiced if his plea were withdrawn, as the government had assembled a number of lay witnesses for trial and would be required six months later to prepare anew.
ON- CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judg*152ment of the District Court be and it hereby is AFFIRMED.